Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I Claims 1-16 in the reply filed on February 11, 2021 is acknowledged.
The restriction requirement between composition and battery module and processing of making such a module using the composition, as set forth in the Office action mailed on December 11, 2020, has been reconsidered in view of the search and consideration of the claimed subject matter pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 11, 2020 is fully withdrawn.  Claims 17-19 and 21, directed to a battery module and processing of making such a module using the composition of Claim 1are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8-9 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/055179. Although the claims at issue are not identical, they are not patentably distinct from each other because the above claims of 17/055179 are combinable to arrive the claimed subject matter of instant claims 1-4, 6, 8-9 and 13.
17/055179 Claim 1 recites a thermally conductive gap filler material comprising a matrix polymer, a thermally conductive filler and a liquid flame retardant plasticizer.  This differs from the instant claim 1 by not reciting the volume % of thermally conductive material and the aziridino-functional polyether polymer of instant claim 1.
17/055179 Claim 2 recites at least 50 % by volume of thermally conductive filler of 17/055179 Claim 1 and the matrix polymer of 17/055179 Claim 3 is an aziridino-functional polyether polymer.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to practice the invention of 17055179 by using at least 50 volume % of 
This reads over the limitations of instant Claims 1, 9 and 13.
One of ordinary skill in the art would have been motivated to use the above remaining Claims 4-5 and 7 to practice the invention of 17/055179 because they further specify the composition of 17/055179.  Claims 1-4 of 17/055179 read over instant Claims 2 and 8.  17/055179 Claim 5 and 6 reads over instant Claim 3 when R2 = C2 alkyl (ethyl) and instant Claim 4.  17/055179 Claim 6 reads over instant Claim 6. 17/055179 Claim 7 reads over instant Claim 9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4, 6, 8-9, 11-13, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-13, 15, 18 and 24 of copending Application No. 17/055220. Although the claims at issue are not identical, they are not patentably distinct from each other because the above claims of 17/055220 are combinable to arrive the claimed subject matter of instant claims 1-4, 6, 8-9, 11-13 and 17-18.
17/055220 Claim 1 recites a thermally conductive gap filler material comprising a matrix polymer, a thermally conductive filler and a liquid flame retardant plasticizer.  This differs from the instant claim 1 by not reciting the volume % of thermally conductive material and the aziridino-functional polyether polymer of instant claim 1.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to practice the invention of 17/055220 by using at least 50 volume % of thermally conductive filler in the gap material and also an aziridino-functional polyether polymer as the matrix material because Claims 13 and 9 of 17/055220 recite these variation on the gap material of 17/055179 Claim 1.
This reads over the limitations of instant Claims 1 and 9.
One of ordinary skill in the art would have been motivated to use the above remaining Claims 10-12 and 15 to practice the invention of 17/055220 because they further specify the composition of 17/055220.  Claims 1, 9-10 and 13 of 17/055220 read over instant Claims 2 and 8.  17/055220 Claim 11 and 12 reads over instant Claim 3 when R2 = C2 alkyl (ethyl) and instant Claim 4.  17/055220 Claim 12 reads over instant Claim 6. 17/055220 Claim 7 reads over instant Claim 9.  The zinc tosylate of 17/055220 reads over instant Claims 11 and 12 as the formula of Claim 12 is the formula of zinc tosylate.  17/055220 Claim 15 reads over the flame retardant and/or plasticizer of instant Claim 13.  17/055220 Claim 18 reads over the battery module of Claim 17 and the curing limitation of said battery module of instant claim 18 is rendered obvious by the process of using a curing agent with the gap filler of 17/055220 Claim 24 as the process of using a curing reasonably suggests curing the resulting mixture.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-4, 6, 8-9, 11-13 and 17-18 would be allowable upon resolution of the non-statutory double patenting rejections.
Claims 5, 7, 10, 14-16, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is Kosaka (U.S. 20060247355) which teaches polymer composition with high thermal conductivity comprising at least 30 % by volume of a thermoplastic resin, 10-40 % by volume of a metallic aluminum type filler (thermally conductive filler) and 5 to 25 % by volume of a flame retardant. ¶[0014]  The thermoplastic resins are taught to include many different types including polyether imide, polyether sulfones and the thermoplastic resins are taught to generic have certain glass transition or melting point temperatures. ¶[0021]  Kosaka is silent on the use of any aziridine type compound and does not teach or suggest that any of the above specific polyethers with an aziridine type functionality could work in the invention.
Aziridine functional polyethers are known in the art but it does not appear they are known to be used in adhesive or gap filling art areas of Kosaka or Applicant’s battery modules.  Jung (U.S. 20030087159) teaches polyaziridine polyether layers on batter electrodes that are beneficial when using lithium electrolytes (¶[0018] Formula 3 and ¶[0073]).  These are taught to be gel forming and there is no indication that a filler material may be used or a part of the gel.  Additionally, the benefits to lithium electrolytes in adding such a material may affected based on the text of ¶[0073].  There is no evidence of record to suggest the recited volume amount of a thermally conductive filler, nor why you would use one in this type of application, would be able 
Schmitt (U.S. 4,493,911) teaches a polyaziridine polyether composition with diatomaceous earth and also some about of silica.  (See Example 1)  There is not enough information, especially in light of the relative amounts used of each components used, that would reasonably suggest the volume amounts of the fillers in the example of Schmitt would meet the limitations of the claimed invention.
Similarly, Klettke (U.S. 20090068619) teaches compositions of polyaziridine polyether compounds which may include fillers. (Abstract)  There is no direction in Klette to choose such a filler with thermal conductivity in mind.  Additionally, Klette does not teach the density of any component and the amounts of compounds used in Klette are in weight percent.  Without some amount of evidence to suggest the density of all components is substantially similar (thereby reasonably suggesting the various weight percents are similar to volume percents) or the density of the various components, it is not possible to determine what the volume percent amounts maybe.
Most importantly with respect to Schmitt and Klette, these two references in particular are focused on dental applications of these materials.  (Schmitt – abstract; Column 1 lines 5-45; Klette – Abstract).  There is no reasonable suggestion that Schmitt or Klette are the same field of endeavor as Applicant nor that either Schmitt or Klette would have been reasonably pertinent to the problem faced by the inventor either explicitly or implicitly as, for instance, a reference such as Kosaka does not reasonably suggest anything to do with aziridino functionality on the polyethers which would have directed one to consider aziridino functional polymers for the gap filling applications.   In other words, Schmitt and Klette are not available as analogous art either 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher M Rodd/Primary Examiner, Art Unit 1766